Citation Nr: 1618245	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-35 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran contends that while in service he was exposed to acoustic trauma that caused his current tinnitus.  Specifically, the Veteran has reported hazardous noise exposure from mortar fire while stationed in Vietnam.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was military policeman (95B20).  He received the Vietnam Service medal and the Vietnam Campaign medal with device.  Service treatment records show that he was treated at the 229th General Dispensary at Air Force Post Office (APO) 96307, which is Tan Son Nhut Air Base in Vietnam.  Further, service personnel records (SPRs) show that the Veteran was assigned to the 300th Military Police Company, USARPAC, while stationed in Vietnam from July 26, 1966 until August 10, 1967.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.  In its September 2013 remand, the Board conceded that the Veteran experienced acoustic trauma during service.

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  In his July 2010 Application for Compensation and/or Pension (VA Form 21-526), the Veteran reported that his tinnitus began in 1966.  At his Board hearing, the Veteran similarly reported first noticing he had a problem with ringing in his ears and a loss of hearing in 1966 or 1967.

At his October 2010 VA audio examination, the Veteran complained of bilateral recurrent tinnitus he experienced daily.  He was unsure of the duration of his tinnitus, and the Veteran stated he has experienced symptoms for many years.  After leaving military service, the Veteran reported working at his dad's tavern.  He denied noise exposure after leaving the service.  

The VA examiner concluded it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or related to military noise exposure.  In support of his conclusion, the VA examiner stated that the pure tone findings at the Veteran's enlistment showed hearing loss at 1000 Hertz in the right ear.  Although pure tone testing was not noted on separation, there was no change in hearing reported on clinical evaluation.  Further, the VA examiner referred to the Veteran's report of his duties in service and the fact that the configuration of the audiogram obtained during the VA examination as not consistent with noise exposure as reasons why tinnitus was not likely related to military noise exposure.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  He has attributed the tinnitus to noise exposure in service, which is conceded.  His assertion that it began during service is consistent with the circumstances of his service.  

The Veteran's statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's lay statements.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.  He underwent a VA examination in October 2010, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was less than likely that the Veteran's hearing loss was the result of his military service.  In support of his conclusion, the VA examiner stated that the pure tone findings at the Veteran's enlistment showed hearing loss at 1000 Hertz in the right ear.  Although pure tone testing was not noted on separation, there was no change in hearing reported on clinical evaluation.  Further, the VA examiner referred to the Veteran's report of his duties in service and the fact that the configuration of the audiogram obtained during the VA examination as not consistent with noise exposure as reasons why hearing loss was not likely related to military noise exposure.

The October 2010 VA examiner's opinion is inadequate.  The VA examiner did not consider the accurate Hertz frequencies values because he did not properly convert the audiometric results from the Veteran's November 1965 induction examination from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), which is the current unit of measurement for assessing hearing loss.  Further, the VA examiner did not provide any explanation of why the October 2010 audiogram results were not consistent with noise exposure.  The examiner also did not explain why the Veteran's report of his duties in the service weighed against a finding that his current hearing loss was due to military noise exposure.

Service department audiometric readings prior to October 31, 1967 must be converted from ASA units to ISO-ANSI units in order to facilitate data comparison.  When converted, the Veteran's November 1965 enlistment examination reflected that he had a right ear hearing loss disability under 38 C.F.R. § 3.385.  The pure tone thresholds were as follows, with the values in parentheses representing the conversion to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
     10 (25)
30 (40)
 5 (15)
--
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
--
5 (10)

Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  In light of these deficiencies, the Veteran should be afforded a new VA examination with opinion on the etiology of his diagnosed bilateral hearing loss.

The Veteran also seeks service connection for PTSD.  He was afforded a VA examination in October 2010 in which the examiner concluded the Veteran did not meet the criteria for a diagnosis of any psychiatric condition.  In January 2016, the Veteran submitted a private psychiatric evaluation dated October 2010 which reflects that he has been diagnosed with PTSD.  

The Veteran's personnel file indicates that his military occupational specialty was that of Military Policeman, and that he was assigned to the 300th Military Police Company while stationed in Vietnam from July 26, 1966 until August 10, 1967.  He has reported that he was subjected to mortars being dropped short of the compound where he resided; that he was almost killed in a convoy on Route 1; that he worked in a hospital and saw wounded soldiers; that he patrolled the Saigon River, did guard duty, and once saw (and felt the heat from) a tracer which flew right past his eyes.  Based on the evidence of record, including the recent private examination report, the record does not reflect a sufficient effort to verify the Veteran's stressors.  In light of this newly obtained evidence, the Veteran should be rescheduled for another VA examination. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also stated at his Board hearing that he has been going to a private psychologist for psychiatric treatment for the past two years.  On remand, the Veteran should also be given the opportunity to submit any relevant private treatment records in support of his claims.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA and private treatment records regarding the Veteran's hearing loss and PTSD, and document all such attempts in the Veteran's claims file.  

2.  Contact the Veteran and request that he provide more detailed information, if possible, regarding his claimed PTSD stressors, including:  mortars being dropped short of the compound where he resided; that he was almost killed in a convoy on Route 1; that he worked in a hospital and saw wounded soldiers; that he patrolled the Saigon River; did guard duty; and once saw (and felt the heat from) a tracer which flew right past his eyes.  The Veteran is advised that stressor confirmation is facilitated by detailed information, i.e. specific dates and locations for each stressor event.

3.  Thereafter, the AMC/RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request the Operations and Lessons Learned Reports, or similar reports, for the period from July 26, 1966 until August 10, 1967, when the Veteran was assigned to the 300th Military Police Company in Vietnam to attempt to confirm the reported stressors.  Thereafter the AMC/RO should attempt to verify the Veteran's stressors by reviewing such records to ascertain that mortars were dropped short of the compound where he resided; that he was almost killed in a convoy on Route 1; that he worked in a hospital and saw wounded soldiers; that he patrolled the Saigon River, did guard duty, and once saw (and felt the heat from) a tracer which flew right past his eyes.  These verification efforts should be associated with the Veteran's claims folder.

4.  Thereafter, the RO/AOJ should make a finding of fact for the record regarding whether the Veteran served in combat and/or whether any non-combat stressor is confirmed by the record.

5.  Then schedule the Veteran for an audiology examination to determine the nature and likely etiology of his diagnosed hearing loss.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner must also take a complete history of the date and onset of the hearing loss.  All appropriate tests should be conducted, and the reports of any such audio tests should be incorporated into the examination reports to be associated with the claims file.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following:

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any hearing loss disability existed in either ear prior to the Veteran's entry onto active duty?  Please consider and discuss as necessary that the November 1965 enlistment examination which showed at 1,000 Hertz a reading of 30 ASA units (converted to 40 ISO-ANSI units).

(b)  If the answer is yes as to either ear, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that such preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral hearing loss had its onset in service or is otherwise related to his military service, to include his reports of in-service acoustic trauma?  The examiner is asked to specifically consider and address as necessary the impact of the Veteran's in-service noise exposure and take into consideration the lay statements of record concerning the onset of hearing loss and the fact that the Veteran is service-connected for tinnitus.  Further, the examiner is asked to take into account audiometric test results from November 1965 as converted from ASA units to ISO units when answering the above-stated questions.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability diagnosed since the current claim was filed in July 2010.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Appellant, the examiner should address the following:

(a)  The examiner must be instructed that, if the Veteran did not service in combat, only those non-combat stressors that have been confirmed may be considered for the purpose of determining whether the Veteran has PTSD in relation to such stressors.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner and/or his reported fear of hostile military activity while stationed in Vietnam. 

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

A clear rationale for all opinions expressed is needed.  The examiner should specifically consider the October 2010 private psychiatric evaluation which noted a diagnosis of PTSD, as well as any other relevant VA or private treatment records submitted in support of the Veteran's claim.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

7.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


